         Case 1:20-cv-11687-DJC Document 1 Filed 09/11/20 Page 1 of 14



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

 INDIAN HARBOR INSURANCE
 COMPANY, AS SUCCESSOR IN
 INTEREST TO CATLIN SPECIALTY
 INSURANCE COMPANY,

                   Plaintiff,

          v.
                                                  Civil Action No.
 LYNNWAY AUTO AUCTION, INC., BLR,
 LLC, ROGER HARTWELL, RUBEN D.
 ESPAILLAT, as Personal Representative of
 the Estate of RUBEN DARIO ESPAILLAT,
 GIOVANNI SANTIAGO, TAMMY L.
 BERIO, as Personal Representative of the
 Estate of ELLIOTT ROWLANDS, JR.,
 SANDRA ORTIZ, as Personal Representative
 of the Estate of LEEZANDRA APONTE,
 STEVEN SARKIS, KENNETH VINCENT,
 MAUREEN VINCENT, FLAVIO
 JANUARIO, MARK LEE, BRESMIL
 ROBLES, FANNY RAMIREZ, ABDUL
 NASSER, SHIRLEY MEZA LOPEZ, as
 Personal Representative of the Estate of
 BRENDA LOPEZ, EDGAR MEZA, and
 EMELLY COLON-SANTOS and EDRIS M.
 SANTOS, as Personal Representatives of the
 Estate of PANTALEON SANTOS,

                   Defendants.


                    COMPLAINT FOR DECLARATORY JUDGMENT

       Plaintiff, Indian Harbor Insurance Company, as the successor in interest to Catlin Specialty

Insurance Company (“IHIC”), by and through its undersigned attorney, for its Complaint for

Declaratory Judgment hereby states as follows:
            Case 1:20-cv-11687-DJC Document 1 Filed 09/11/20 Page 2 of 14



                                             PARTIES

       1.       Plaintiff IHIC is a Delaware corporation with its principal place of business located

in the State of Connecticut. IHIC is registered to do business in the Commonwealth of

Massachusetts.

       2.       Defendant Lynnway Auto Auction, Inc. (“Lynnway”) is a Massachusetts

corporation with its principal place of business at 400 Charter Way, North Billerica,

Massachusetts.

       3.       Defendant BLR, LLC (“BLR”) is a Massachusetts limited liability company with

its principal place of business at 400 Charter Way, North Billerica, Massachusetts.

       4.       Upon information and belief, Defendant Roger Hartwell is a citizen of

Massachusetts and a resident of Quincy, Massachusetts.

       5.       Collectively, Lynnway, BLR, and Hartwell are referred to herein as the “Insureds.”

       6.       Defendant Ruben D. Espaillat, as Personal Representative of the Estate of Ruben

Dario Espaillat, is deemed to be a citizen only of the State of the decedent pursuant to 28 U.S.C.

§ 1332(c)(2). Upon information and belief, at the time of his death, Ruben Dario Espaillat was a

citizen of the Commonwealth of Massachusetts and a resident of Methuen, Massachusetts.

       7.       Upon information and belief, Defendant Giovanni Santiago is a citizen of the

Commonwealth of Massachusetts and a resident of Boston, Massachusetts.

       8.       Defendant Tammy L. Berio, as Personal Representative of the Estate of Elliott

Rowlands, Jr., is deemed to be a citizen only of the State of the decedent pursuant to 28 U.S.C.

§ 1332(c)(2). Upon information and belief, at the time of his death, Elliott Rowlands, Jr. was a

citizen of the Commonwealth of Massachusetts and a resident of Buzzards Bay, Bourne,

Massachusetts.


                                                 -2-
.
            Case 1:20-cv-11687-DJC Document 1 Filed 09/11/20 Page 3 of 14



       9.       Defendant Sandra Ortiz, as Personal Representative of the Estate of Leezandra

Aponte, is deemed to be a citizen only of the State of the decedent pursuant to 28 U.S.C.

§ 1332(c)(2). Upon information and belief, at the time of her death, Leezandra Aponte was a

citizen of the Commonwealth of Massachusetts and a resident of Lowell, Massachusetts.

       10.      Upon information and belief, Defendant Steven Sarkis is a citizen of the

Commonwealth of Massachusetts and a resident of East Walpole, Massachusetts.

       11.      Upon information and belief, Defendants Kenneth Vincent and Maureen Vincent

are citizens of the Commonwealth of Massachusetts and residents of Bridgewater, Massachusetts.

       12.      Upon information and belief, Defendant Flavio Januario is a citizen of the

Commonwealth of Massachusetts and a resident of East Falmouth, Massachusetts.

       13.      Upon information and belief, Defendant Mark Lee is a citizen of the

Commonwealth of Massachusetts and a resident of Wilmington, Massachusetts.

       14.      Upon information and belief, Defendants Bresmil Robles and Fanny Ramirez,

husband and wife, are citizens of the Commonwealth of Massachusetts and residents of Salem,

Massachusetts.

       15.      Upon information and belief, Defendant Abdul Nasser is a citizen of the

Commonwealth of Massachusetts and a resident of Abington, Massachusetts.

       16.      Defendant Shirley Meza Lopez, as Personal Representative of the Estate of Brenda

Lopez, is deemed to be a citizen only of the State of the decedent pursuant to 28 U.S.C.

§ 1332(c)(2). Upon information and belief, at the time of her death, Brenda Lopez was a citizen of

the State of Rhode Island. Upon information and belief, Edgar Meza Lopez is a citizen of the State

of Rhode Island.




                                               -3-
.
          Case 1:20-cv-11687-DJC Document 1 Filed 09/11/20 Page 4 of 14



        17.     Defendants Edris M. Santos and Emelly Colon-Santos, as Personal Representatives

of the Estate of Pantaleon Santos, are deemed to be citizens only of the State of the decedent

pursuant to 28 U.S.C. § 1332(c)(2). Upon information and belief, at the time of his death, Pantaleon

Santos was a citizen of the State of Rhode Island.

                                 JURISDICTION AND VENUE

        18.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(a). This action is between citizens of different states, and the amount in controversy

exceeds $75,000, excluding interest and costs.

        19.     This Court has the authority and jurisdiction to declare the parties’ rights and

obligations as requested herein pursuant to 28 U.S.C. § 2201.

        20.     This Court has personal jurisdiction over each of the Defendants because the

Defendant (or the decedent of a Defendant who is a legal representative): (1) is or was a resident

of the Commonwealth of Massachusetts; (2) committed an act or acts within the Commonwealth

of Massachusetts out of which this action arises; or (3) have asserted underlying claims that are

the subject matter of this insurance coverage action in the Superior Court of Middlesex County,

for the Commonwealth of Massachusetts.

        21.     This District is a proper venue for this action because it is the District in which a

defendant resides and it is the District where a substantial part of the events or omissions giving

rise to this action occurred.

                                  FACTUAL ALLEGATIONS

        22.     The Insureds have demanded that IHIC defend and indemnify them against claims

and related lawsuits made against them by individuals who allege to have suffered bodily injuries

on account of an automobile accident that occurred on or about May 3, 2017 (the “Auto Accident”).


                                                 -4-
.
         Case 1:20-cv-11687-DJC Document 1 Filed 09/11/20 Page 5 of 14



       23.    The Insureds have been sued in the following lawsuits asserting claims arising out

of the Auto Accident:

                  a. Ruben D. Espaillat, as he is Personal Representative of the Estate of Ruben
                     Dario Espaillat v. Lynnway Auto Auction, Inc., BLR, LLC, James Lamb,
                     George T. Russo, Roger Hartwell, Albert J. Legee d/b/a/ Legee General
                     Contracting, Eugene T. Sullivan, Inc., and Nashua Automotive, LLC, Civil
                     Action No. 1781CV02244, pending in the Superior Court of Middlesex
                     County, for the Commonwealth of Massachusetts (the “Espaillat Suit”). A
                     copy of the Third Amended Complaint filed in the Espaillat Suit (the
                     “Espaillat Complaint”) is attached hereto as Exhibit A.

                  b. Giovanni Santiago v. Lynnway Auto Auction, Inc., BLR, LLC, James R.
                     Lamb, George T. Russo, Roger W. Hartwell, Autofair, Inc., Albert J. Legee
                     d/b/a Legee General Contracting, and Eugene T. Sullivan, Inc., Civil
                     Action No. 1881CV00064, pending in the Superior Court of Middlesex
                     County, for the Commonwealth of Massachusetts (the “Santiago Suit”). A
                     copy of the Complaint filed in the Santiago Suit (the “Santiago Complaint”)
                     is attached hereto as Exhibit B.

                  c. Tammy L. Berio, as she is the Personal Representative of the Estate of
                     Elliott Rowlands, Jr. v. Lynnway Auto Auction, Inc., BLR, LLC, James
                     Lamb, George T. Russo, Richard P. Delfino, Roger W. Hartwell, and
                     Autofair, Inc., Civil Action No. 1881CV00848, pending in the Superior
                     Court of Middlesex County, for the Commonwealth of Massachusetts (the
                     “Rowlands Suit”). A copy of the Complaint filed in the Rowlands Suit (the
                     “Rowlands Complaint”) is attached hereto as Exhibit C.

                  d. Sandra Ortiz, Personal Representative of the Estate of Leezandra Aponte v.
                     Lynnway Auto Auction, Inc., BLR, LLC, Roger Hartwell, Albert J. Legee
                     d/b/a/ Legee General Contracting, Eugene T. Sullivan, Inc., and Nashua
                     Automotive, LLC, Civil Action No. 1981CV00690, pending in the Superior
                     Court of Middlesex County, for the Commonwealth of Massachusetts (the
                     “Aponte Suit”). A copy of the First Amended Complaint filed in the Aponte
                     Suit (the “Aponte Complaint”) is attached hereto as Exhibit D.

                  e. Steven Sarkis v. Lynnway Auto Auction, Inc., BLR, LLC, James Lamb,
                     George T. Russo, Roger Hartwell, and Nashua Automotive, LLC, Civil
                     Action No. 1981CV00978, pending in the Superior Court of Middlesex
                     County, for the Commonwealth of Massachusetts (the “Sarkis Suit”). A
                     copy of the Complaint filed in the Sarkis Suit (the “Sarkis Complaint”) is
                     attached hereto as Exhibit E.

                  f. Kenneth Vincent and Maureen Vincent v. Lynnway Auto Auction, Inc., BLR,
                     LLC, James Lamb, George T. Russo, Roger Hartwell, and Nashua
                     Automotive, LLC, Civil Action No. 1981CV01262, pending in the Superior
                                              -5-
.
    Case 1:20-cv-11687-DJC Document 1 Filed 09/11/20 Page 6 of 14



              Court of Middlesex County, for the Commonwealth of Massachusetts (the
              “Vincent Suit”). A copy of the Complaint filed in the Vincent Suit (the
              “Vincent Complaint”) is attached hereto as Exhibit F.

           g. Flavio Januario v. Lynnway Auto Auction, Inc., BLR, LLC, James Lamb,
              George T. Russo, Richard P. Delfino, Roger Hartwell, Autofair, Inc., and
              Nashua Automotive, LLC, Civil Action No. 1981CV01493, pending in the
              Superior Court of Middlesex County, for the Commonwealth of
              Massachusetts (the “Januario Suit”). A copy of the Complaint filed in the
              Januario Suit (the “Januario Complaint”) is attached hereto as Exhibit G.

           h. Mark Lee v. Lynnway Auto Auction, Inc., Civil Action No. 1981CV02729,
              pending in the Superior Court of Middlesex County, for the Commonwealth
              of Massachusetts (the “Lee Suit”). A copy of the Complaint filed in the Lee
              Suit (the “Lee Complaint”)—which was first filed in Woburn District Court
              on July 24, 2019 and thereafter removed to the Superior Court of Middlesex
              County on September 17, 2019—is attached hereto as Exhibit H.

           i. Bresmil Robles and Fanny Ramirez v. Lynnway Auto Auction, Inc., BLR,
              LLC, George T. Russo, Roger Hartwell, Albert J. Legee d/b/a/ Legee
              General Contracting, Eugene T. Sullivan, Inc., and Nashua Automotive,
              LLC, Civil Action No. 1981CV03102, pending in the Superior Court of
              Middlesex County, for the Commonwealth of Massachusetts (the “Robles
              Suit”). A copy of the Complaint filed in the Robles Suit (the “Robles
              Complaint”) is attached hereto as Exhibit I.

           j. Abdul Nasser v. Lynnway Auto Auction, Inc., BLR, LLC, James Lamb,
              George T. Russo, Roger Hartwell, and Nashua Automotive, LLC, Civil
              Action No. 2081CV00376, pending in the Superior Court of Middlesex
              County, for the Commonwealth of Massachusetts (the “Nasser Suit”). A
              copy of the Complaint filed in the Nasser Suit (the “Nasser Complaint”) is
              attached hereto as Exhibit J.

           k. Shirley Meza Lopez, the Personal Representative of the Estate of Brenda
              Lopez, alias, and Edgar Meza, alias, v. Lynnway Auto Auction, Inc., BLR,
              LLC, James Lamb, George T. Russo, Richard P. Delfino, Roger W.
              Hartwell, Autofair, Inc., Nashua Automotive, LLC, John Sirek, and Evan
              Thompson d/b/a Thompson Auto Sales, Civil Action No. 2081CV01053,
              pending in the Superior Court of Middlesex County, for the Commonwealth
              of Massachusetts (the “Lopez Suit”). A copy of the Complaint filed in the
              Lopez Suit (the “Lopez Complaint”) is attached hereto as Exhibit K.

           l. Emelly Colon-Santos and Edris M. Santos, as they are the Personal
              Representatives of the Estate of Pantaleon Santos v. Lynnway Auto Auction,
              Inc., BLR, LLC, James Lamb, George T. Russo, Richard P. Delfino, Roger
              W. Hartwell, Autofair, Inc., Nashua Automotive, LLC, John Sirek, and Evan
              Thompson d/b/a Thompson Auto Sales, Civil Action No. 2081CV01050,

                                       -6-
.
         Case 1:20-cv-11687-DJC Document 1 Filed 09/11/20 Page 7 of 14



                      pending in the Superior Court of Middlesex County, for the Commonwealth
                      of Massachusetts (the “Santos Suit”). A copy of the Complaint filed in the
                      Santos Suit (the “Santos Complaint”) is attached hereto as Exhibit L.

       24.     The lawsuits identified in the preceding paragraph are collectively referred to herein

as the “Underlying Lawsuits” and the complaints in the Underlying Lawsuits are collectively

referred to herein as the “Underlying Complaints.”

       25.     In each of the Underlying Lawsuits, the plaintiffs allege that, on or about May 3,

2017, Lynnway was conducting a wholesale auto auction at 400 Charter Way, North Billerica,

Massachusetts (the “Premises”).

       26.     Each of the Underlying Lawsuits alleges that Lynnway employed Roger Hartwell

(“Hartwell”) as a driver and that Hartwell was participating in the May 3, 2017 auto auction at the

Premises in his capacity as a driver for Lynnway.

       27.     The Underlying Lawsuits allege that Hartwell was driving a 2006 Jeep Grand

Cherokee (the “Vehicle”) at the Premises when the Vehicle struck several individuals at the

Premises causing bodily injury (the “Auto Accident”).

       28.     All of the claims in each of the Underlying Lawsuits seek damages arising out of

the Auto Accident. For instance, the Underlying Complaints allege:

                   a. In the Espaillat Suit, the plaintiffs allege: “Lynnway assigned its unlicensed
                      employee, Roger Hartwell, to drive a 2006 Jeep Grand Cherokee into the
                      auction facility. Mr. Hartwell, while in the scope of his employment with
                      Lynnway, negligently operated the Jeep so as to lose control of the vehicle
                      and strike numerous lawful visitors, including Ruben Dario Espaillat,” (Ex.
                      A, Espaillat Complaint, ¶ 15), who was “seriously injured, required
                      hospitalization, incurred medical expenses and loss of earning capacity, and
                      suffered physically and mentally, until he died of his injuries on May 13,
                      2017” (Id. at ¶ 18).

                   b. In the Santiago Suit, the plaintiff alleges: “[t]he Plaintiff, Giovanni
                      Santiago, was near the SUV being operated by Defendant, Hartwell . . .
                      [and] [s]uddenly and without warning, the SUV accelerated through the
                      Auction Facility and struck multiple cars and multiple lawful visitors of the

                                                -7-
.
    Case 1:20-cv-11687-DJC Document 1 Filed 09/11/20 Page 8 of 14



              Auction Facility, including the Plaintiff, Giovanni Santiago,” (Ex. B,
              Santiago Complaint, ¶¶ 72–73), who “suffered serious and significant
              injuries including multiple fractures . . . great pain of body and anguish of
              mind; his ability to work, to earn income and to perform his usual activities
              has been restricted; his health has been impaired; he has been required now
              and in the future to incur significant sums of money for medical care and
              treatment; he has suffered permanent partial disability; he has sustained
              permanent disfiguring scarring and his ability to enjoy a normal life has
              been adversely affected” (Id. at ¶ 79, mistakenly written as duplicate ¶ 68
              on page 10 of the Santiago Complaint).

           c. In the Rowlands Suit, the plaintiffs allege: “Hartwell, while in the scope of
              his employment with Lynnway, negligently operated the 2006 Jeep, so as
              to lose control of the vehicle and strik[e] numerous lawful visitors
              including[] Elliott Rowlands, Jr,” (Ex. C, Rowlands Complaint, ¶ 23), who
              “suffered serious injury, required hospitalization, incurred medical
              expenses and lost earning capacity, and suffered physical and mental pain
              until he died of his injuries on May 10, 2017” (Id. at ¶ 31).

           d. In the Aponte Suit, the plaintiffs allege: “Roger Hartwell[] so negligently
              and carelessly operated a motor vehicle owned and/or controlled by
              defendants Lynnway, BLR and/or Nashua Automotive at the premises
              owned and/or controlled by Lynnway and/or BLR at Charter Way, North
              Billerica, that it struck and killed plaintiff’s decedent, Leezandra Aponte.”
              (Ex. D, Aponte Complaint, ¶ 8).

           e. In the Sarkis Suit, the plaintiff alleges: “Lynnway assigned its unlicensed
              employee, Roger Hartwell, to drive a 2006 Jeep Grand Cherokee into the
              auction facility. Mr. Hartwell, while in the scope of his employment with
              Lynnway, negligently operated the Jeep so as to lose control of the vehicle
              and injure numerous lawful visitors, including Steven Sarkis,” (Ex. E,
              Sarkis Complaint, ¶ 12), who “was seriously injured, suffered great pain of
              body and mind requiring extensive therapy, and was obliged to expend in
              excess of $2,000 for medical care and attendance” (Id. at ¶ 14).

           f. In the Vincent Suit, the plaintiffs allege: “Hartwell, while in the scope of
              his employment with Lynnway, negligently operated the Jeep and lost
              control of the vehicle, striking numerous individuals on the premises,
              including Vincent . . . [who] was caused to sustain severe and permanent
              personal injuries, including but not limited to a crushing injury of the right
              ankle, avulsion fracture of the left ankle, a neck strain, right elbow pain,
              bilateral knee pain, and multiple contusions and abrasions of his body. He
              also suffered and continues to suffer from significant emotional harm . . .
              including but not limited to post-traumatic stress disorder.” (Ex. F, Vincent
              Complaint, ¶¶ 28–29).



                                        -8-
.
    Case 1:20-cv-11687-DJC Document 1 Filed 09/11/20 Page 9 of 14



           g. In the Januario Suit, the plaintiff alleges: “[o]n May 3, 2017, Defendant,
              Hartwell, while in the scope of his employment with Lynnway, negligently
              operated the Jeep so as to lose control of the vehicle and strike numerous
              lawful visitors, including the Plaintiff, Flavio Januario,” (Ex. G, Januario
              Complaint, ¶ 30), who “was seriously injured, required hospitalization,
              incurred medical expenses and loss of earning capacity, and suffered
              physical and mental harm” (Id. at ¶ 35).

           h. In the Lee Suit, the plaintiff alleges: “LYNNWAY AUTO AUCTION,
              INC., by its employee, agent and authorized representative, was operating
              [a 2006 Jeep Grand Cherokee], at the location [400 Charter Way, North
              Billerica, Massachusetts] identified in this Complaint, it did so operate said
              [vehicle] negligently and carelessly and proceeded to strike various
              pedestrians and then collide into a wall causing components of [the vehicle]
              to strike the said plaintiff while said plaintiff was a pedestrian, resulting in
              severe and permanent injury to the plaintiff.” (Ex. H, Lee Complaint, ¶ 6).

           i. In the Robles Suit, the plaintiffs allege: “Lynnway assigned its unlicensed
              employee, Roger Hartwell, to drive a 2006 Jeep into the auction facility.
              Mr. Hartwell, while in the scope of his employment with Lynnway,
              negligently operated the Jeep so as to lose control of the vehicle and strike
              numerous lawful visitors, including Bresmil Robles,” (Ex. I, Robles
              Complaint, ¶ 17), who “was seriously injured, incurred medical expenses
              and loss of earning capacity, and suffered physically and mentally,” (Id. at
              ¶ 19), and whose wife “Fanny Ramirez suffered a loss of services,
              protection, care, assistance, society, companionship, comfort, guidance,
              counsel, relations, consortium and the advice of her husband” (Id. at ¶ 20).

           j. In the Nasser Suit, the plaintiff alleges: “Lynnway assigned its unlicensed
              employee, Hartwell, to drive a 2006 Jeep Grand Cherokee into the auction
              facility, on May 3, 2017. Hartwell, while in the scope of his employment
              with Lynnway, negligently operated the Jeep so as to lose control of the
              vehicle and strike numerous lawful visitors, including Plaintiff, Abdul
              Nasser,” (Ex. J, Nasser Complaint, ¶ 13), who “was seriously injured,
              required hospitalization, incurred medical expenses and a loss of earning
              capacity” (Id. at ¶ 16).

           k. In the Lopez Suit, the plaintiffs allege: “[o]n May 3, 2017, Hartwell, while
              in the scope of his employment with Lynnway, negligently operated the
              2006 Jeep, so as to lose control of the vehicle striking numerous lawful
              visitors, including Brenda Lopez,” (Ex. K, Lopez Complaint, ¶ 26) who
              “suffered serious injury, incurred medical expenses and lost earning
              capacity, and suffered physical and mental pain and anguish until she died
              of her injuries on May 3, 2017” (Id. at ¶ 38).

           l. In the Santos Suit, the plaintiffs allege: “[o]n May 3, 2017, Hartwell, while
              in the scope of his employment with Lynnway, negligently operated the
                                         -9-
.
          Case 1:20-cv-11687-DJC Document 1 Filed 09/11/20 Page 10 of 14



                           2006 Jeep, so as to lose control of the vehicle and strik[e] numerous lawful
                           visitors, including Pantaleon Santos,” (Ex. L, Santos Complaint, ¶ 26), who
                           “suffered serious injury, incurred medical expenses and lost earning
                           capacity, and suffered physical and mental pain until he died of his injuries
                           on May 3, 2017” (Id. at ¶ 38).

        29.     The Insureds purchased insurance coverage specific to the operations of motor

vehicles from Safety Insurance Company (“Safety”) and Pilgrim Insurance Company (“Pilgrim”).

        30.     Safety issued Garage Liability Policy, No. 5058152, to the Insureds for the policy

period June 23, 2016 to June 23, 2017 (the “Safety Garage Policy”).

        31.     The Safety Garage Policy provides coverage for “all sums an ‘insured’ legally must

pay as damages because of ‘bodily injury’ caused by a covered ‘auto’ in Massachusetts

‘accidents.’”

        32.     The Safety Garage Policy provides that Safety has “a duty to defend any lawsuit,

even if it is without merit.”

        33.     The Safety Garage Policy provides coverage for the Auto Accident and Safety has

been defending, or participating in the defense of, the Insureds in the Underlying Lawsuits under

that Garage Policy.

        34.     Safety also issued Commercial Auto Policy, No. 6214820, to Lynnway for the

policy period September 20, 2016 to September 20, 2017 (the “Safety Auto Policy”).

        35.     The Safety Auto Policy provides coverage for “all sums an insured legally must

pay as damages because of ‘bodily injury’ caused by a covered ‘auto’ in Massachusetts

‘accidents.’”

        36.     The Safety Auto Policy provides that Safety has “a duty to defend any lawsuit, even

if it is without merit.”




                                                   -10-
.
         Case 1:20-cv-11687-DJC Document 1 Filed 09/11/20 Page 11 of 14



       37.        The Safety Auto Policy provides coverage for the Auto Accident and Safety has

been defending, or participating in the defense of, the Insureds in the Underlying Lawsuits under

that Auto Policy.

       38.        Pilgrim issued Auto Liability Policy, No. PGC00001008605, to the Insureds for the

policy period June 23, 2016 to June 23, 2017 (the “Pilgrim Auto Policy”).

       39.        Based upon information and belief, the Pilgrim Auto Policy provides coverage for

all sums an insured legally must pay as damages because of bodily injury caused by a covered auto

in an accident.

       40.        Based upon information and belief, the Pilgrim Auto Policy provides that Pilgrim

has a duty to defend any lawsuit, even if it is without merit.

       41.        The Pilgrim Auto Policy provides coverage for the Auto Accident and Pilgrim had

been defending, or participating in the defense of, the Insureds in the Underlying Lawsuits under

that Auto Policy.

       42.        IHIC issued Commercial General Liability Policy, No. 0600300776, to Lynnway

and BLR for the policy period June 23, 2016 to June 23, 2017 (the “IHIC Policy”). A copy of the

IHIC Policy is attached hereto as Exhibit M.

       43.        Lynnway and BLR are Named Insureds under the IHIC Policy.

       44.        The Insureds have tendered the claims asserted in each of the Underlying Lawsuits

to IHIC seeking defense and indemnification under the IHIC Policy.

       45.        In “Section II – Who Is An Insured,” the IHIC Policy provides, in pertinent part,

that “the following is also an insured . . . your ‘employees,’ other than either your ‘executive

officers’ (if you are an organization other than a partnership, joint venture or limited liability




                                                 -11-
.
          Case 1:20-cv-11687-DJC Document 1 Filed 09/11/20 Page 12 of 14



company) . . . but only for acts within the scope of employment by you or while performing duties

related to the conduct of your business.”

         46.        Subject to, among other things, its terms, conditions, retentions, limitations and

exclusions, the IHIC Policy provides coverage for liability because of covered bodily injury or

property damage. The IHIC Policy provides, in pertinent part:

         SECTION I — COVERAGES

         COVERAGE A — BODILY INJURY AND PROPERTY DAMAGE LIABILITY

    1.   Insuring Agreement

               a.   We will pay those sums that the insured becomes legally obligated to pay as
                    damages because of "bodily injury" or "property damage" to which this insurance
                    applies. We will have the right and duty to defend the insured against any "suit"
                    seeking those damages. However, we will have no duty to defend the insured
                    against any "suit" seeking damages for "bodily injury" or "property damage" to
                    which this insurance does not apply.

         47.        Exclusion (g) of the Bodily Injury and Property Damage Coverage Part states that

the IHIC Policy does not apply to:

         g. Aircraft, Auto Or Watercraft
           "Bodily injury" or "property damage" arising out of the ownership, maintenance, use
           or entrustment to others of any aircraft, "auto" or watercraft owned or operated by or
           rented or loaned to any insured. Use includes operation and "loading or unloading".
           This exclusion applies even if the claims against any insured allege negligence        or
           other wrongdoing in the supervision, hiring, employment, training or monitoring        of
           others by that insured, if the "occurrence" which caused the "bodily injury"           or
           "property damage" involved the ownership, maintenance, use or entrustment              to
           others of any aircraft, "auto" or watercraft that is owned or operated by or rented    or
           loaned to any insured.

         48.        Under Subsection 7 of “Section IV – Commercial General Liability Conditions,”

the IHIC Policy states as follows:

         7. Separation Of Insureds
           Except with respect to the Limits of Insurance, and any rights or duties specifically
           assigned in this Coverage Part to the first Named Insured, this insurance applies:
           a. As if each Named Insured were the only Named Insured; and
           b. Separately to each insured against whom claim is made or "suit" is brought.




                                                     -12-
.
           Case 1:20-cv-11687-DJC Document 1 Filed 09/11/20 Page 13 of 14



          49.   The IHIC Policy does not obligate IHIC to defend or indemnify the Insureds against

the claims asserted in the Underlying Lawsuits because they arise out of the ownership,

maintenance, use or entrustment to others of an “auto” owned or operated by any insured.

          50.   Accordingly, IHIC has denied the Insureds’ requests to defend and indemnify them

against the Underlying Lawsuits.

                         COUNT I – DECLARATORY JUDGMENT
                                    (Auto Exclusion)

          51.   IHIC incorporates by reference the preceding paragraphs above as if fully set forth

herein.

          52.   The Underlying Lawsuits allege that on or about May 3, 2017, Lynnway’s

employee, Hartwell, was driving a 2006 Jeep Grand Cherokee while working for Lynnway as a

driver at an auto auction and that the Jeep suddenly accelerated, striking and injuring several

individuals at the Premises.

          53.   The Underlying Lawsuits allege damages for bodily injury and death arising out of

an auto accident.

          54.   The allegations of the Underlying Lawsuits arise out of the use of an auto operated

by Lynnway’s employee, Hartwell.

          55.   Hartwell, as Lynnway’s employee and in his capacity as a driver for Lynnway, is

an insured under the IHIC Policy.

          56.   IHIC is entitled to a declaration that it owes no duty to defend or indemnify the

Insureds in the Underlying Lawsuits based on the Aircraft, Auto or Watercraft Exclusion in the

IHIC Policy.

          57.   An actual and justiciable controversy exists between IHIC and the Defendants

concerning their respective rights and liabilities under the IHIC Policy.

                                                -13-
.
         Case 1:20-cv-11687-DJC Document 1 Filed 09/11/20 Page 14 of 14



                                   PRAYER FOR RELIEF

       WHEREFORE, for the reasons set forth above, Plaintiff IHIC respectfully prays for

judgment as follows:

    A. Declaring that the IHIC Policy does not provide coverage for the Underlying Lawsuits;

    B. Declaring that IHIC has no obligation under the IHIC Policy to defend, to reimburse or to

       pay any defense costs incurred in the defense of the Underlying Lawsuits or to indemnify

       the Insureds under the IHIC Policy for any claims, liabilities, loss or damages arising out

       of or in connection with the Underlying Lawsuits; and

    C. Awarding such other further relief as the Court deems just, equitable and proper.


                                                     Respectfully submitted,

                                                     Indian Harbor Insurance Company, as
                                                     successor in interest to Catlin Specialty
                                                     Insurance Company

                                                     By its attorney,

                                                     /s/ Joseph K. Scully____
                                                     Joseph K. Scully, BBO # 644014
                                                     Candace J. Hensley, BBO # 706150
                                                     Day Pitney LLP
                                                     242 Trumbull Street
                                                     Hartford, CT 06103
                                                     Tel.: (860) 275-0135
                                                     Fax: (860) 881-2478
                                                     jkscully@daypitney.com

Dated: September 11, 2020




                                              -14-
.
